Exhibit 10.33
AMENDED AND RESTATED
P.F. CHANG’S CHINA BISTRO, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
1. Establishment and Objectives of the Plan
     P.F. Chang’s China Bistro, Inc., a Delaware corporation (the “Company”), by
action of its Board of Directors (the “Board”), adopted this P.F. Chang’s China
Bistro, Inc. Non-Employee Director Compensation Plan (the “Plan”) for the
benefit of Non-Employee Directors of the Company, effective April 17, 2008. The
Plan was first amended and restated effective April 28, 2009, and is hereby
amended and restated effective as of April 22, 2010. The Plan is a deferred
compensation plan intended to advance the interests of the Company by providing
the Company an advantage in attracting and retaining Non-Employee Directors and
by providing Non-Employee Directors with additional incentive to serve the
Company by increasing their proprietary interest in the success of the Company.
All equity-based awards under this Plan shall be made pursuant to an Equity
Plan.
2. Definitions
     As used in the Plan, the following definitions apply to the terms indicated
below.
     (a) “Account” means a bookkeeping reserve account to which Restricted Stock
Units and Stock-Based Awards are credited on behalf of Non-Employee Directors.
     (b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships), as determined by the Board.
     (c) “Annual Meeting” means the annual meeting of stockholders of the
Company held on the relevant Annual Meeting Date.
     (d) “Annual Meeting Date” means the date of the Company’s Annual Meeting
for the relevant Plan Year.
     (e) “Annual Retainer” means the retainer fee established by the Board in
accordance with Section 4.1 and payable to a Non-Employee Director for services
performed as a member of the Board of Directors.
     (f) “Appointment Date” means the date that a New Director first joins the
Board as a Non-Employee Director, provided such date is not an Annual Meeting
Date.
     (g) “Award” means a Restricted Stock Unit granted under the Equity Plan as
provided in the Plan as set forth herein, and a Cash-Settled Stock Appreciation
Right, Option, or Stock-Based Award granted under the Equity Plan as provided in
the Plan prior to its amendment and restatement as set forth herein.
     (h) “Board” or “Board of Directors” means the Board of Directors of the
Company.





--------------------------------------------------------------------------------



 



     (i) “Cash-Settled Stock Appreciation Right” means a Stock Appreciation
Right settled and paid in cash granted pursuant to the Equity Plan and the Plan
prior to the amendment and restatement of the Plan as set forth herein.
     (j) “Change in Control” means the occurrence of any of the following:
          (1) an Ownership Change Event or a series of related Ownership Change
Events (collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or, in
the case of an Ownership Change Event, the entity to which the assets of the
Company were transferred (the “Transferee”) as the case may be; or
          (2) the liquidation of the Company.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.
     (k) “Change in Control Event” shall have the meaning ascribed thereto under
Code Section 409A(a)(2)(A)(v) with respect to a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company.
     (l) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.
     (m) “Common Stock” means the Company’s common stock, par value $0.001 per
share.
     (n) “Company” means P.F. Chang’s China Bistro, Inc., a Delaware
corporation.
     (o) “Disability” or “Disabled” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that is expected to result in death or last for a continuous
period of not less than twelve months, as determined in accordance with Code
Section 409A.
     (p) “Elected Payment Date” means the date (if any) elected by a
Non-Employee Director pursuant to Section 5 of this Plan for the payment of
vested Restricted Stock Units or Stock-Based Awards.

2



--------------------------------------------------------------------------------



 



     (q) “Election Form” means the form approved by the Board for use by a
Non-Employee Director to select the form of payment of the Annual Retainer and
an Elected Payment Date, if applicable.
     (r) “Election” mean a Non-Employee Director’s election as to the method of
payment of the Annual Retainer and Payment Election, if applicable.
     (s) “Equity Plan” means any equity compensation plan that has been approved
by the Company’s stockholders, from time to time, provided that such equity
compensation plan provides for the applicable Award.
     (t) “Fair Market Value” means the closing price of a share of Common Stock
as quoted on such national or regional securities exchange or market system
constituting the primary market for the Common Stock on the last trading day
prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Company deems reliable.
     (u) “New Director” means a Non-Employee Director of the Company who first
becomes a member of the Board of Directors on a date that is not an Annual
Meeting Date.
     (v) “Non-Employee Director” means a member of the Board who, at the time of
his or her service, is not an employee of the Company or any Affiliate.
     (w) “Option” means a nonstatutory stock option to purchase one share of
Common Stock granted pursuant to the Equity Plan and the Plan prior to the
amendment and restatement of the Plan as set forth herein.
     (x) “Ownership Change Event” means any of the following which occurs with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than 50% of the voting stock of the Company; (ii) a merger or consolidation in
which the Company is a party; or (iii) the sale, exchange or transfer of all or
substantially all, as determined by the Board in its discretion, of the assets
of the Company.
     (y) “Payment Date” means the date on which the first of the events set
forth in Section 4.3(b)(iii) shall occur.
     (z) “Payment Election” means a written election made in accordance with the
provisions of Section 5 to select an Elected Payment Date with regard to an
award of Restricted Stock Units or Stock-Based Awards.
     (aa) “Plan” means this Amended and Restated P.F. Chang’s China Bistro, Inc.
Non-Employee Director Compensation Plan.
     (bb) “Plan Year” means the twelve-month period coinciding with the calendar
year.
     (cc) “Prorated Amount” means, with respect to a New Director, an amount
equal to: (1) the Annual Retainer reduced by the product of (x) the quotient
determined by dividing (i) the Annual Retainer by (ii) 365 days, multiplied by
(y) the number of days between the Appointment

3



--------------------------------------------------------------------------------



 



Date and the Annual Meeting Date immediately preceding the New Director’s
Appointment Date (excluding the Annual Meeting Date itself).
     (dd) “Restricted Stock Unit” means a unit established on the Company’s
books equivalent to one share of Common Stock, which unit was granted pursuant
to the Equity Plan and the Plan.
     (ee) “Stock-Based Award” means a Stock-Based Award as defined under the
Equity Plan; for purposes of this Plan, each Stock-Based Award shall represent a
unit on the Company’s books which is equivalent to the Fair Market Value of one
share of Common Stock and shall be settled and paid in cash as provided for
under the Plan.
     (ff) “Termination Date” means the date on which the Non-Employee Director
ceases to be a member of the Board of Directors of the Company.
     (gg) “Vesting Date” means, with respect to each Award, the applicable date
upon which such Award vests pursuant to Section 5.
3. Administration of the Plan
     Except as otherwise provided herein, the Plan shall be administered by the
Board. The Board shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and the terms of
any Award granted under it and to adopt such rules and regulations for
administering the Plan as it may deem necessary. Decisions of the Board shall be
final and binding on all parties.
4. Annual Retainer
     4.1 Amount of Annual Retainer. Until changed by resolution of the Board,
the amount of the Annual Retainer will be $175,000 for each Non-Employee
Director, plus $20,000 for the Lead Director, $20,000 for the Chair of the Audit
Committee, and $10,000 for each of the Chairs of the Compensation and Executive
Development Committee and the Nominating and Corporate Governance Committee.
     4.2 Entitlement to Annual Retainer
     (a) Each Non-Employee Director who is duly elected and qualified as such at
the Annual Meeting or who is otherwise serving as a Non-Employee Director
immediately following the Annual Meeting, shall receive an Annual Retainer, a
portion of which may be paid in cash and a portion (or all) of which shall be
paid in Restricted Stock Units, as provided in Section 4.3.
     (b) Each New Director shall receive an Annual Retainer equal to the
Prorated Amount on his or her Appointment Date, a portion of which may be paid
in cash and a portion of which shall be paid in Restricted Stock Units, as
provided in Section 4.3.
     4.3 Payment of Annual Retainer in Cash and/or Restricted Stock Units. Each
Non-Employee Director shall receive payment of 50% of the Annual Retainer in the
form of cash and 50% in the form of Restricted Stock Units, provided that each
Non-Employee Director may

4



--------------------------------------------------------------------------------



 



make an Election in accordance with Section 5 to have all or a specified
percentage of the cash portion of the Annual Retainer payable in Restricted
Stock Units.
     (a) The portion of the Annual Retainer that is paid in cash, if any, shall
be paid in accordance with the Company’s policies for payment of cash retainers.
     (b) The portion of the Annual Retainer payable in Restricted Stock Units
shall consist of the number of Restricted Stock Units (rounded down to the
nearest whole number) determined by dividing (i) the amount of the Annual
Retainer payable in Restricted Stock Units by (ii) the Fair Market Value of one
share of Common Stock on the Annual Meeting Date or the Appointment Date, as
applicable. Such Restricted Stock Units shall (i) be granted and credited to the
Non-Employee Director’s Account (in addition to Restricted Stock Units
previously granted and credited to the Non-Employee Director’s Account) on the
Annual Meeting Date or the Appointment Date, as applicable; (ii) vest on the
earliest of (I) the next Annual Meeting Date after the date on which the
Restricted Stock Units are credited to the Non-Employee Director’s Account,
(II) the Non-Employee Director’s death or Disability or (III) a Change in
Control; (iii) be settled in shares of Common Stock if and to the extent vested
no later than 30 days following the earlier of (I) the Elected Payment Date, or
(II) the effective date of a Change in Control Event; and (iv) be subject to the
terms and conditions of the applicable Equity Plan under which the Restricted
Stock Units are granted.
5. Elections
     5.1 Election Rules. Elections shall be made by filing an Election Form with
the Secretary of the Company in accordance with the following rules.
     (a) Elections must be made by December 31st of the Plan Year immediately
preceding the Plan Year for which such Election is effective, provided, however,
that Elections by a New Director may be made prior to the Appointment Date.
     (b) Subject to the rules set forth herein for making Elections, a
Non-Employee Director may elect the following Elected Payment Dates for vested
Restricted Stock Units: (i) the Non-Employee Director’s Termination Date, or
(ii) the earlier of the date that is the third anniversary of the date on which
the Restricted Stock Units are credited to the Non-Employee Director’s Account
or the Non-Employee Director’s Termination Date. In the absence of a valid
election, the Elected Payment Date for vested Restricted Stock Units is the
earlier of the date that is the third anniversary of the date on which the
Restricted Stock Units are credited to the Non-Employee Director’s Account or
the Non-Employee Director’s Termination Date.
     (c) Elections may not be revoked or modified with respect to the Annual
Retainer payable during any Plan Year for which the Elections are effective,
except to the extent permitted under Section 409A of the Code. Elections will
remain in effect from Plan Year to Plan Year unless modified prospectively by
the Non-Employee Director for a subsequent Plan Year. Modifications to a
Non-Employee Director’s current Elections for any subsequent Plan Year may be
made by filing a new Election Form by December 31st of the Plan Year preceding
the Plan Year for which the modified Elections are to become effective.

5



--------------------------------------------------------------------------------



 



     5.2 Change of Elected Payment Date. An Elected Payment Date with regard to
an Award of Stock-Based Awards or Restricted Stock Units may be changed only if
the following are satisfied: (i) the subsequent election shall not take effect
until at least 12 months after the date on which the subsequent election is
made; (ii) the Elected Payment Date under the subsequent Payment Election must
be at least five years after the Elected Payment Date of the current Payment
Election; and (iii) the subsequent Payment Election is made at least 12 months
prior to the Elected Payment Date under the current Payment Election.
6. Adjustments for Changes in Capital Structure, Etc.
     The provisions of the Equity Plan governing changes in capital structure,
etc., shall apply to Awards granted pursuant to the Equity Plan as provided
under this Plan.
7. Modification and Termination
     The Board may at any time and from time to time, alter, amend, modify or
terminate the Plan in whole or in part.
8. Successors
     All obligations of the Company under the Plan will be binding on any
successor to the Company, whether the existence of the successor is the result
of a direct or indirect purchase of all or substantially all of the business
and/or assets of the Company, or a merger, consolidation, or otherwise.
9. Reservation of Rights
     Nothing in this Plan or in any Award provided under this Plan will be
construed to limit in any way the right of the Board or the stockholders to
remove a Non-Employee Director from the Board of Directors.
10. Miscellaneous
     10.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.
     10.2 Requirements of Law. The issuance of payments under the Plan will be
subject to all applicable laws, rules, and regulations.
     10.3 Tax Law Compliance. To the extent any provision of the Plan or action
by the Board or Plan Administrator would subject any Non-Employee Director to
liability for interest or additional taxes under Code Section 409A, it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Board. It is intended that the Plan and all Awards granted thereunder will
comply with Section 409A of the Code and any regulations and guidelines issued
thereunder, and the Plan and all Award agreements shall be interpreted and
construed on a basis consistent with such intent. The Plan and all Award
agreements may be

6



--------------------------------------------------------------------------------



 



amended in any respect deemed necessary (including retroactively) by the Board
in order to preserve compliance with Section 409A of the Code.
     10.4 Unfunded Status of the Plan. The Plan is intended to constitute and at
all times shall be interpreted and administered so as to qualify as an unfunded
deferred compensation plan. To the extent that any Non-Employee Director or
other person acquires a right to receive payments from the Company pursuant to
the Plan or any Award made under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. The Company may (but
shall have no obligation to) establish a grantor trust in accordance with
Revenue Procedure 92-64, 1992-2 C.B. 422 (1992) to which it may contribute
shares of Common Stock to meet the Company’s obligations to deliver such shares
upon the Elected Payment Date with respect to vested Restricted Stock Units.
     10.5 Governing Law. The validity, construction and effect of the Plan, of
Award agreements entered into pursuant to the Plan, and of any rules,
regulations, determinations or decisions made by the Plan Administrator relating
to the Plan or such Award agreements, and the rights of any and all persons
having or claiming to have any interest herein or hereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Delaware, without regard to its conflict of laws principles.
     10.6 Nontransferability. A Non-Employee Director’s Account and Awards may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
rights with respect to an Account and other Awards will be available during the
Non-Employee Director’s lifetime only to the Non-Employee Director or the
Non-Employee Director’s guardian or legal representative. The Board of Directors
may, in its discretion, require a Non-Employee Director’s guardian or legal
representative to supply it with evidence the Board of Directors deems necessary
to establish the authority of the guardian or legal representative to act on
behalf of the Non-Employee Director.
* * * * *

7